Citation Nr: 0208846	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the head.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from June 1974 
to February 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The record contains a diagnosis of PTSD related to the 
veteran's service.  

3.  The evidence does not demonstrate that the veteran 
participated in combat.  

4.  There is no evidence corroborating any in-service 
stressors associated with the diagnosis of PTSD.  

5.  The service medical records show no treatment for a head 
wound, and there is no medical evidence in the file of 
current residuals of a head wound.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).

2.  Claimed residuals of a shell fragment wound to the head 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  In 
addition, the RO has informed the veteran via a letter in 
March 2001, of the enactment of VCAA and the veteran's rights 
under that legislation.  The RO has secured medical records 
in conjunction with these claims.  Further examination on the 
PTSD issue is not necessary since a diagnosis of PTSD is of 
record.  Examination for residuals of a shell fragment wound 
is not necessary since the service medical records contain no 
indication that the veteran received such a wound in service.  
Thus, any current findings, some 20 years after service, 
could not be linked to any inservice event.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

The Evidence

The veteran's service medical records include no complaint, 
treatment or diagnosis related to an acquired psychiatric 
disorder or for a shell fragment wound to the head.  The 
records show that he was seen in June 1976 for heroin 
withdrawal.  His February 1977 separation examination report 
shows that he denied having any nervous trouble of any sort, 
depression, or worry.  He was found to be normal on 
psychiatric clinical evaluation.  In addition, in October 
1975, the records show that the veteran was treated for a 
blow to the head, sustained one day prior.  A skull X-ray was 
negative.  A separation, he denied having a head injury, and 
clinical evaluation of the head, face, neck and scalp was 
normal.    The post-service medical evidence includes VA 
hospitalization records show that in November 1997, the 
veteran underwent psychological testing and was found to have 
PTSD at the moderate level.  A VA medical record dated in 
October 1997 shows a diagnosis of PTSD from experiencing 
wartime events during the Vietnam War.  The medical records 
show no complaint, diagnosis or treatment for shell fragment 
wounds to the head.  

The Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A claim for 
service connection generally requires competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).


PTSD

38 C.F.R. §3.304(f) was amended effective March 7, 1997.  The 
amended legislation is applicable in this instance, since the 
veteran's claim was filed in October 1997.  As amended, the 
regulation provides that service connection for PTSD 
requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. §3.304(f) (2001).

Here, the first two elements in establishing service 
connection for PTSD have been met.  There are diagnoses of 
PTSD and the disorder has been related to his military 
service.  Thus, the issue will turn on whether there is 
credible evidence that the inservice stressors occurred.  In 
this case, there is nothing currently in the claims file 
which establishes participation in combat.  The veteran's DD 
214 does not show that he received any commendations or 
awards which appear to be awarded primarily or exclusively 
for circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation. See 38 
C.F.R. § 3.304(f).  See VAOPGCPREC 12-99, 65 Fed. Reg. 6256-
6258 (2000).  It does indicate that the veteran had an MOS of 
communications and intelligence specialist, and that he had 
one year and six days of foreign service.  

The veteran has indicated that his stressors occurred while 
he was involved in secret operations in April 1975 just 
before and after the fall of Saigon, and that he witnessed 
injuries and casualties at that time, as well as being 
wounded himself.  He did not supply the requested detailed 
information such as the specific dates, places and names of 
others involved.  He did note that he was stationed aboard 
the USS Coral Sea in the South China Sea from December 1974 
through February 1975.  He stated on VA treatment in October 
1997, that he was in firefights during that time.  The case 
has not been referred to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) because the 
veteran was unable to provide information specific enough to 
support a search, that is, the veteran has not indicated, 
though requested to do so, specific names, dates and places 
where the stressful incidents are claimed to have occurred.  

The examiners who have diagnosed the veteran as having PTSD 
have related the diagnosis, at least in part, to the 
veteran's experiences in Vietnam.  With regard to the claimed 
stressors, the Board finds there is no verified stressor to 
serve as a basis for granting service connection for the 
veteran's PTSD.  Initially, the Board notes that its findings 
on participation combat, discussed above, are largely 
applicable here.  Briefly stated, the evidence does no 
support the veteran's claims that he participated in combat 
or was wounded in combat.  

Review of the record shows that the RO has requested the 
veteran to provide specific information concerning his 
stressors so as to present the claim to USASCRUR for possible 
verification through that office.  In particular, it has 
requested the veteran to provide the "who, what, where and 
when" of each stressor. The veteran has not done this, and 
unfortunately absent this information to assist in verifying 
his stressors, the Board is unable to grant a claim for 
service connection for PTSD.  

In summary, the Board has considered the veteran's statements 
and the medical evidence that includes diagnoses of PTSD 
linked to his service in Vietnam.  There is, however, no 
credible supporting evidence that verifies the claimed 
stressors upon which the diagnoses are based.  Under the 
circumstances, the preponderance of the evidence is against 
the claim, and the Board must therefore conclude that PTSD 
was not incurred in or aggravated by service.


Residuals of a Shell Fragment Wound

While the veteran has indicated that he was wounded and 
received a shell fragment wound to the head, there is no 
showing in the record that this occurred.  As noted, he 
indicated at separation that he did not have a history of a 
head injury, and has not supplied any information regarding 
treatment of such a wound or any residuals, either during 
service or afterward.  Absent a showing of an in-service 
injury as well as a current diagnosis of residuals of such 
injury which could be related to service, the claim must be 
denied.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for residuals of a shell 
fragment wound to the head is denied.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

